DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 17–19, 21–23, 25–27, and 29–36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al., “CE10:  Triangular prediction unit mode (CE10.3.1 and CE10.3.2),” JVET-K0144-v2, Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 11th Meeting:  Ljubljana, SI, 10–18 Jul. 2018 (herein “Liao”).
Examiner notes Applicant’s published paragraphs [0035]–[0039] appear to describe the problem to be solved by the state-of-the-art triangular prediction process.  Examiner finds Applicant’s claims do not even fully address the problem Applicant’s 
Regarding claim 15, Liao discloses a method for video decoding, comprising: obtaining a first predictor for a block of a picture using a first reference picture (Liao, Section 1:  teaches a block split into triangular partitions for inter-prediction wherein a first triangular prediction unit (PU1) and a second triangular prediction unit (PU2) are each separately predicted by reference to a reference picture); obtaining a second predictor for the block of the picture using a second reference picture (Liao, Section 1:  teaches a block split into triangular partitions for inter-prediction wherein a first triangular prediction unit (PU1) and a second triangular prediction unit (PU2) are each separately predicted by reference to a reference picture); using the first predictor and the second predictor for forming a third predictor for the block of the picture in bi-prediction inter prediction, wherein the third predictor is obtained as a weighted average of the first predictor and the second predictor (Liao, Section 1 and Fig. 2:  teach that the two predictions from the two triangles are combined to form a complete prediction for the block wherein samples along a shared edge between the triangles are combined using weighted averaging of the first triangle and ; and wherein a sample of the third predictor is obtained by applying a first weight to a sample of the first predictor and by applying a second weight to a sample of the second predictor; the sample of the third predictor, the sample of the first predictor and the sample of the second predictor share a same position in the block; and wherein the first weight and the second weight depend on the position of the sample in the block (Liao, Section 1 and Fig. 2:  teach that the edge samples are derived using position-dependent weighting factors; Examiner notes Liao’s Fig. 2 is copied as Applicant’s Fig. 3; As the common figure illustrates, the samples near the partition’s edge are derived using a weighted average, for example, the left-most formula explains that sample is calculated by weighting the first predictor (P1) by 2/8 and the second predictor (P2) by 6/8 such that the sample forms part of the third predictor (the overall predicted block)).
Regarding claim 17, Liao discloses the method of claim 15, wherein a first information indicating the splitting of the block of the picture with a geometric partition is obtained (Liao, Section 1:  teaches the triangular partitioning and its direction are signaled in the bitstream), the first weight and the second weight depend on the distance between the sample and the edge of the geometric partition the block (Liao, Section 1 and Fig. 2:  teach that the edge samples are derived using position-dependent weighting factors wherein the distance from the edge determines which prediction unit receives the larger weighting; Examiner notes Liao’s Fig. 2 is copied as Applicant’s Fig. 3; As the common figure illustrates, the samples near the partition’s edge are derived using a weighted average, for example, the left-most formula explains that sample is calculated by weighting the first predictor (P1) by 2/8 2) by 6/8 such that the sample forms part of the third predictor (the overall predicted block)).
Regarding claim 18, Liao discloses the method of claim 15, wherein the block of the picture comprises a luma component and two chroma components and wherein the first weight and the second weight further depend on the luma component or chroma component (Liao, Section 1:  teaches the weighting factors are dependent on the samples being luma samples or chroma samples).
Claim 19 lists the same elements as claim 15, but in apparatus form.  Therefore, the rationale for the rejection of claim 15 applies to the instant claim.
Claim 21 lists the same elements as claim 17, but in apparatus form.  Therefore, the rationale for the rejection of claim 17 applies to the instant claim.
Claim 22 lists the same elements as claim 18, but in apparatus form.  Therefore, the rationale for the rejection of claim 18 applies to the instant claim.
Claim 23 lists the same elements as claim 15, but is drawn to encoding rather than decoding.  Therefore, the rationale for the rejection of claim 15 applies to the instant claim.
Claim 25 lists the same elements as claim 17, but is drawn to encoding rather than decoding.  Therefore, the rationale for the rejection of claim 17 applies to the instant claim.
Claim 26
Claim 27 lists the same elements as claim 15, but is drawn to and encoding device than decoding.  Therefore, the rationale for the rejection of claim 15 applies to the instant claim.
Claim 29 lists the same elements as claim 17, but is drawn to and encoding device than decoding.  Therefore, the rationale for the rejection of claim 17 applies to the instant claim.
Claim 30 lists the same elements as claim 18, but is drawn to and encoding device than decoding.  Therefore, the rationale for the rejection of claim 18 applies to the instant claim.
Claim 31 lists essentially the same elements as claim 15, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 15 applies to the instant claim.
Claim 32 lists essentially the same elements as claim 15, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 15 applies to the instant claim.
Claim 33 lists essentially the same elements as claim 15, but is drawn to transmitting or receiving the encoded data.  Therefore, the rationale for the rejection of claim 15 applies to the instant claim.
Claim 34 
Claim 35 lists essentially the same elements as claim 15, but is drawn to transmitting or receiving the encoded data.  Therefore, the rationale for the rejection of claim 15 applies to the instant claim.
Claim 36 lists essentially the same elements as claim 15, but is drawn to transmitting or receiving the encoded data.  Therefore, the rationale for the rejection of claim 15 applies to the instant claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 20, 24, and 28are rejected under 35 U.S.C. 103 as being unpatentable over Liao and Yu (US 2016/0255359 A1).
Regarding claim 16, the combination of Liao and Yu teaches or suggests the method of claim 15, wherein the weighted average of the first predictor and the second predictor is processed on a bit depth larger or equal to the bit depth of the first predictor, second predictor and third predictor (Liao, Section 1:  teaches the weighting have 8 as a denominator, which is not an accident since 8-bit codecs are a common bit depth; see Pu, ¶ 0019 under the Conclusion Section of this action for support for this finding; Yu, ¶ 0156:  teaches that the skilled artisan is aware of how to treat weighted prediction in the art such that the potentially larger bit depth resulting from weighted prediction needs to be rounded, right-shifted, and clipped back down to 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Liao, with those of Yu, because both references are drawn to the same field of endeavor and because combining Liao’s weighted prediction technique with Yu’s teaching that weighted prediction can be processed at a higher bit depth and then rounded back down to the original bit depth represents nothing more than a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Liao and Yu used in this Office Action unless otherwise noted.
Claim 20 lists the same elements as claim 16, but in apparatus form.  Therefore, the rationale for the rejection of claim 16 applies to the instant claim.
Claim 24 lists the same elements as claim 16, but is drawn to encoding rather than decoding.  Therefore, the rationale for the rejection of claim 16 applies to the instant claim.
Claim 28 lists the same elements as claim 16, but is drawn to and encoding device than decoding.  Therefore, the rationale for the rejection of claim 16 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pu (US 2015/0098503 A1) teaches weighted prediction is based on bit depth of the input video and that right shifts are used to control overflow from multiplication operations (see e.g. ¶¶ 0019 and 0056).
Sato (US 2017/0034525 A1) teaches that granularity finer than the bit depth is desirable for weighted prediction (e.g. ¶ 0064).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.


/MICHAEL J HESS/Examiner, Art Unit 2481